    20-11563-scc       Doc 1072         Filed 04/16/21         Entered 04/16/21 13:32:58                   Pg 1 of 2




DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (admitted pro hac vice)

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                            Case No. 20-11563 (SCC)

                  Debtors.1                                          (Jointly Administered)


                     NOTICE OF SCHEDULED OMNIBUS HEARING DATE

         PLEASE TAKE NOTICE that pursuant to the Order Establishing Certain Notice, Case

Management and Administrative Procedures [ECF No. 79], the United States Bankruptcy Court

for the Southern District of New York has scheduled the following omnibus hearing (the

“Hearing”) date and time for matters in the above-captioned chapter 11 cases:

                 May 21, 2021, at 10:00 a.m. (prevailing Eastern Time).




1
 The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as follows:
Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A. de C.V.
217315; and Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is located at
Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
    20-11563-scc     Doc 1072        Filed 04/16/21       Entered 04/16/21 13:32:58               Pg 2 of 2




         PLEASE TAKE FURTHER NOTICE that, in accordance with General Order M-543,

dated March 20, 2020 (Morris, C.J.) (“General Order M-543”),2 the Hearing will be conducted

telephonically.     Any parties wishing to participate must do so telephonically by making

arrangements through CourtSolutions, LLC (www.court-solutions.com). Instructions to register

for CourtSolutions, LLC are attached to General Order M-543.

         PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing or a later hearing. The Debtors will file an agenda before the Hearing,

which will list the motion(s) to be heard at the Hearing.


Dated:    April 16, 2021
          New York, New York

                                                   DAVIS POLK & WARDWELL LLP

                                                   By: /s/ Timothy Graulich

                                                   450 Lexington Avenue
                                                   New York, New York 10017
                                                   Telephone: (212) 450-4000
                                                   Facsimile: (212) 701-5800
                                                   Marshall S. Huebner
                                                   Timothy Graulich
                                                   James I. McClammy
                                                   Stephen D. Piraino (admitted pro hac vice)

                                                   Counsel to the Debtors
                                                   and Debtors in Possession




2
 A copy of the General Order M-543 can be obtained by visiting http://www.nysb.uscourts.gov/news/general-order-
m-543-court-operations-under-exigent-circumstances-created-covid-19.


                                                      2
